Citation Nr: 1622479	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right (major) clavicle fracture, with degenerative joint disease of the right shoulder (hereinafter, "right shoulder disorder").  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to May 1970 and from September 1989 to September 1992.  The Veteran served on active duty for training from April 1988 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that assigned a 10 percent rating for the service-connected right shoulder disorder effective January 2010 (date of claim).

This issue was remanded in September 2014. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant; i.e., his right side is the major upper extremity.

2.  The competent and credible evidence of record does not reflect the Veteran's service-connected right shoulder disorder is manifested by ankylosis; malunion, fibrous union, and/or nonunion of the humerus; or recurrent dislocation.

3.  The competent and credible evidence of record does reflect the Veteran's service-connected right shoulder disorder is manifested by pain and functional impairment that more nearly approximates the criteria of motion limited to shoulder level.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the Veteran's service-connected right shoulder disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5201 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran essentially contends his service-connected right shoulder disorder is more severe than contemplated by the current 10 percent rating, and has emphasized the pain he experiences in this joint.  Although, as detailed below, he has contended the most recent VA examination of February 2015 was inadequate, the Board finds that it is adequate and actually supports the assignment of a higher rating of 20 percent.  The Board will therefore proceed to the merits of the appeal.
See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as stated above, the Veteran's right shoulder is considered the major upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent for the major upper extremity.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent rating.  38 C.F.R. § 4.71a.  

Limitation of motion of the major shoulder to shoulder level warrants a 20 percent evaluation.  Limitation of motion from midway between the side and shoulder level warrants a 30 percent evaluation.  Motion no more than 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the major arm may be granted for (1) malunion of the humerus with moderate deformity; and/or (2) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Malunion of the humerus with marked deformity; and/or recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements warrant a 30 percent rating.  A 50 percent rating is warranted for the major extremity when there is fibrous union of the humerus, a 60 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 80 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a.

In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Initially, the Board notes the record does not reflect the Veteran's service-connected left shoulder is manifested by ankylosis at any time during the pendency of this case.  Rather, VA examinations conducted in March 2010, October 2012, and February 2015 all explicitly found he did not have ankylosis.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, as detailed below, the Board finds that while there is evidence of painful and limited motion of the right shoulder, it is not immobile and/or consolidated so as to constitute impairment analogous to ankylosis.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5200.

The Board also notes that the record does not reflect the Veteran's right shoulder is manifested by malunion, fibrous union, and/or nonunion of the humerus.  For example, both the March 2010 and February 2015 VA examinations found there was no malunion, and the latter also found there was no fibrous union or nonunion.  No such impairment was noted on the October 2012 examination.  Moreover, there was no indication of such on X-rays taken in conjunction with the March 2010 VA examination.  Nothing in the other evidence of record reflects such impairment either.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5202.

The Board acknowledges that the service-connected disability is manifested by clavicular impairment.  However, the record does not demonstrate the type of recurrent dislocation that would warrant a rating in excess of 10 percent under Diagnostic Code 5203.  For example, no "fracture-dislocation" was seen on X-rays taken in conjunction with the March 2010 VA examination.  The October 2012 VA examination stated there was no history of dislocation.  The February 2015 VA examination found that no shoulder instability, dislocation or labral pathology was suspected.  

The Board finds that there is evidence of pain and limitation of motion of the right shoulder.  For example, the Veteran has complained of right shoulder pain throughout the pendency of this case, to include on the VA examinations.  The February 2015 VA examination also showed decreased flexion to 170 degrees, and decreased abduction to 165 degrees.  External and internal rotation were noted as being 90 degrees (normal) on this examination.

The Board notes that, in a January 2016 statement, the Veteran's attorney contended that this examination did not adequately address his complaints of right shoulder pain and its effect on the functional impairment thereof.  In pertinent part, the attorney contended the examiner did not provide an adequate explanation as to why an opinion could not be provided as to the additional limitation during flare-ups without resort to speculation.  

The Board notes, however, that the February 2015 VA examiner did note the Veteran's complaints of pain, and conducted repetitive motion testing in an effort to simulate the effect of pain during flare-ups.  Although no additional functional loss was noted after repetitive testing, the examiner stated that that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time, also if pain, weakness, fatigability or incoordination are present it could significantly limit functional ability during a flare-up.  However, the examiner stated it was not feasible to describe such additional limitation due to pain, weakness or incoordination (if present) including range of motion loss, since in order to do so the evaluation must be done during the presence of a flare-up in order to objectively compare baseline to flare-ups limitations; and that providing a data of functional loss related to a possible future event such as a flare up would be mere speculation.

The Board finds that the Veteran has provided an adequate explanation as to why a more specific opinion could not be provided regarding the extent of functional impairment during flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, even though no demonstrated by the objective range of motion findings noted on examination, the Board finds the aforementioned opinion by the February 2015 VA examination was such that the Veteran more nearly approximated than not the criteria of motion limited to shoulder level during flare-ups.  Therefore, he is entitled to a rating of 20 percent pursuant to Diagnostic Code 5201.  See 38 C.F.R. §§ 4.3, 4.7.  Moreover, such a finding is consistent with the fact the record reflects the Veteran has used pain medication with some relief as it appears at least as likely as not there would be additional limitation without such medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Inasmuch as there is no evidence which demonstrates limitation of right shoulder motion from midway between the side and shoulder level, to include during flare-ups, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201.

For these reasons, the Board finds the Veteran is entitled to a rating of no more than 20 percent for his service-connected right shoulder disorder.

ORDER

A rating of no more than 20 percent for the Veteran's service-connected right shoulder disorder is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


